                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

DAVID TYRON JONES,                                )
                                                  )
       Plaintiff,                                 )
v.                                                )
                                                  )
SHELBY COUNTY JAIL and                                        No. 2:18-cv-02098-SHL-cgc
                                                  )
WESTERN MENTAL HEALTH                             )
INSTITUTE,                                        )
       Defendants.                                )
                                                  )
                                                  )

        ORDER ADOPTING REPORT AND RECOMMENDATION OF MAGISTRATE
                      JUDGE CHARMIANE G. CLAXTON


       Before the Court is Magistrate Judge Charmiane G. Claxton’s Report and

Recommendation, filed on September 24, 2018, recommending that the Court, sua sponte,

dismiss Plaintiff’s Complaint for failing to state a claim upon which relief may be granted.

Specifically, Judge Claxton recommends dismissal on the grounds that the Complaint is

“incomprehensible, irrational and incredible” and “does not assert any coherent claim against

any person or entity under any colorable legal theory.” (ECF No. 9 at 5.)

       A magistrate judge may submit to a judge of the court proposed findings of fact and

recommendations for dismissal of a complaint. 28 U.S.C. § 636(b)(1)(B). “Within 14 days after

being served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); see

also 28 U.S.C. § 636(b)(1). A district court reviews de novo only those proposed findings of fact

or conclusions of law to which a party specifically objects. Id.; see also Fed. R. Civ. P. 72(b)(3).
       The deadline to object to the Report has passed, and Plaintiff has not filed any objections.

The Court has reviewed the Report for clear error and finds none. Therefore, the Court

ADOPTS the Judge Claxton’s Report and DISMISSES Plaintiff’s Complaint for failure to state

a claim upon which relief may be granted.

       IT IS SO ORDERED, this 18th day of January, 2019.

                                             s/ Sheryl H. Lipman
                                             SHERYL H. LIPMAN
                                             UNITED STATES DISTRICT JUDGE




                                                2
